Citation Nr: 0121257	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.  He died on March [redacted], 1998, and was survived by 
his wife, the appellant.  

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  

The appellant's claim was remanded in December 2000 for 
additional development.  

In a June 1995 rating decision, the RO denied the veteran's 
claim for service connection for degenerative disc disease of 
the lumbar spine, status post fusion, as well as for an 
increased rating for residuals from multiple surgeries of the 
left knee, with total knee replacement from 60 percent 
disabling.  In February 1996, the veteran filed a notice of 
disagreement with said decision, and later that month, the RO 
prepared a statement of the case regarding the two issues 
discussed above.  At the veteran's May 1996 hearing with the 
RO, he disagreed with the RO's decision.  The Board accepts 
this statement as a timely substantive appeal regarding 
service connection for degenerative disc disease of the 
lumbar spine, status post fusion, and an increased rating for 
residuals from multiple surgeries of the left knee, with 
total knee replacement from 60 percent disabling.  See 38 
C.F.R. § 20.302(b) (2000); see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (statutory provisions of 38 U.S.C.A. § 7105 
do not impose technical pleading requirements). 

Inasmuch as the issues of service connection for degenerative 
disc disease of the lumbar spine, status post fusion, and an 
increased rating for residuals from multiple surgeries of the 
left knee, with total knee replacement from 60 percent 
disabling were in appellate status at the time of the 
veteran's death in March 1998, it is determined that claims 
for accrued benefits were raised by the appellant in her 
November 1998 application for DIC benefits.  As these issues 
have not yet been addressed by the RO, they are referred to 
the RO for proper adjudication.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998.

2.  The immediate cause of death was anoxic encephalopathy, 
due to or as a consequence of arrest post bypass and 
postoperative bleed; the underlying cause of death was listed 
as severe ischemic heart disease.  

3.  At the time of the veteran's death, his service connected 
disabilities were: a total left knee replacement, rated as 60 
percent disabling, and hemorrhoids, rated as 0 percent 
disabling.  The veteran was also in receipt of a TDIU at the 
time of his death, which had been in effect from July 1, 
1994.  

4.  The competent evidence shows that the veteran's service 
connected left knee disability contributed substantially and 
materially to cause his death.


CONCLUSIONS OF LAW

1.  The grant of service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1310, 5107 (a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.312 (2000).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a September 1993 rating decision, the RO granted the 
veteran a 100 percent rating following convalescence after an 
operation for a left knee replacement.  The knee had been 
rated as 30 percent disabling prior to this, and was to be 
rated as 30 percent disabling again beginning July 1, 1994.

In a September 1994 decision, the Social Security 
Administration (SSA) determined that the veteran's condition 
was not disabling.  

The veteran underwent a VA examination in October 1994.  It 
was noted that the veteran had a total knee replacement in 
May 1993 which gave some relief from pain.  Other diagnoses 
included degenerative joint disease, right knee; angina, 
obesity, and hypertension.  

In a November 1994 rating decision, the RO granted the 
veteran a 60 percent rating effective July 1, 1994, for his 
left knee replacement.  

In a December 1994 decision, the RO denied the veteran's 
claim for a TDIU.  

In an April 1996 letter, Dr. S. P. wrote that the veteran's 
arthritis in his left knee was related to the injury that 
occurred in service.  

The veteran underwent a VA examination in April 1996.  
Diagnoses were total knee arthroplasty on the left with 
tibial component loose; osteoarthritis of the right knee; and 
obesity.  

In an August 1996 rating decision, a TDIU was granted, 
effective from July 1, 1994.  It was determined that the 
veteran was unemployable solely due to his service-connected 
left knee condition.  

Terminal records from the Deaconess Hospital were submitted 
showing that the veteran was admitted on March 16, 1998, 
complaining of severe midsternal chest pain.  He stayed in 
the hospital until his death on March [redacted], 1998.  He underwent 
a cardiac catheterization on March 17, 1998, and a myocardial 
revascularization on March 18, 1998.  

The death certificate lists anoxic encephalopathy as the 
immediate cause of death due to or as a consequence of a 
bypass and postoperative bleed.  Ischemic heart disease was 
listed as the underlying cause.  No significant condition was 
listed as contributing to death, and no autopsy was 
performed.  

At the time of the veteran's death, service connection was 
established for a total left knee replacement, rated as 60 
percent disabling, and for hemorrhoids, rated as zero percent 
disabling.  

The veteran's cardiologist, Dr. Z. K., submitted a letter 
dated November 1998.  The physician wrote that certainly the 
data available in the literature regarding exercise and 
cardiovascular health showed that aerobic exercise promoted 
cardiovascular health, and that therefore, based on the 
knowledge of the veteran's history, it was certainly possible 
that the deterioration in his cardiovascular health may have 
at least, in part, been attributable to long term diminished 
exercise ability.  

In an April 9, 1999, statement, Dr. Z. K. wrote that he could 
not say definitively that the veteran's terminal heart 
condition was exacerbated by his inability to exercise as a 
result of his knee condition.  

In an April 29, 1999, statement, the veteran's cardiologist, 
Dr. Z. K. wrote that it was at least as likely as not that 
his inability to exercise, which he was unable to do because 
of his knee condition, was a significant factor in his 
terminal heart disease.  The physician wrote that the medical 
literature made it clear that mild exercises were beneficial 
to most cardiovascular conditions.  

In February 2001, a VA medical opinion was obtained.  The 
physician stated that the extensive claims file had been 
reviewed, and that the veteran had several contributing risk 
factors including a possible positive family, definite 
history of hypertension, history of smoking, and 
hypertension.  The physician commented that the veteran died 
from complications of his ischemic heart disease and 
treatment thereof, and had severe osteoarthritis in the left 
knee requiring eventual total knee replacement, and opined 
that the veteran's osteoarthritis did preclude him from 
regular significant participation in exercise, and that the 
lack of ability to participate in exercise was in fact a 
contributing factor in the worsening of the veteran's 
ischemic heart disease, although it was not the principle 
cause of death.  The physician commented that the veteran's 
lack of ability to exercise was one of several risk factors 
which contributed to his worsening of his ischemic heart 
disease leading to his eventual death.  


Analysis

Entitlement to service connection for the cause of the 
veteran's death.

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991), 38 C.F.R. § 3.303 (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312 (a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312 (b) (2000).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c) (1) (2000).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312 (c) (3) (2000).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

When, after consideration of all evidence and material of 
record ....there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises....such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2000).

The veteran's death certificate shows that he died from 
anoxic encephalopathy, with a bypass and postoperative bleed, 
also being listed as causes.  Severe ischemic heart disease 
was listed as the underlying cause.  At the time of the 
veteran's death, he was service-connected for residuals of a 
total left knee replacement, rated as 60 percent disabling 
effective July 1, 1994, and hemorrhoids, rated as 0 percent 
disabling.  He had also been granted a TDIU, effective July 
1, 1994.

The appellant's argument is that the veteran's service-
connected left knee disability prevented him for exercising 
to the degree that his cardiovascular disease materially 
worsened and hastened his death.  In short, she claims that 
the veteran's left knee disability was a contributory cause 
of death, or that it contributed substantially or materially 
to cause his death.  The veteran's cardiologist, Dr. Z. K., 
submitted a statement to the effect that the veteran's left 
knee condition was a significant factor in his terminal heart 
disease.  However, because Dr. Z. K. did not have the claims 
file to review, the appellant's claim was remanded in 
December 2000 so that a VA cardiologist could provide an 
opinion as to the relationship between the veteran's severe 
ischemic heart disease and any inability to exercise due to 
the service-connected left knee disability.  

In February 2001, such an opinion was obtained.  The 
physician stated that he had reviewed the veteran's claims 
file.  He asserted that the veteran's osteoarthritis 
precluded him from regular significant participation in 
exercise, and that the lack of ability to participate in 
exercise was a contributing factor in the worsening of the 
veteran's ischemic heart disease.  

The VA physician's statement is sufficient to put the 
evidence in equipoise regarding whether the veteran's 
service-connected left knee disability was a contributory 
cause of death.  38 C.F.R. § 3.12 (c) (1) states that it is 
not sufficient to show that a contributory cause of death 
casually shared in producing death.  However, the VA 
physician's statement indicates that there was a causal 
connection between the veteran's left knee disability and 
worsening of his ischemic heart disease from lack of 
exercise.  Accordingly, pursuant to 38 C.F.R. § 3.102, the 
benefit of the doubt is granted to the appellant, and she is 
granted service connection for the cause of the veteran's 
death.  


Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).


ORDER

Service connection for the cause of the veteran's death is 
granted. 

The appeal on the issue of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 is dismissed.







		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



